DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/08/2021 have been fully considered but they are not persuasive. 
Applicant argues that Li fails to teach or suggest the limitations "outputting to the user, by the basic conversation understanding system, a conversation response for the training request indicating the semantic understanding of the training request including an intent and a slot recognized from the training request by the basic conversation understanding system" recited in claim 1 as currently amended.	Regarding applicant’s arguments, the examiner respectfully disagrees. The examiner contends that Li’s disclosure in p. 0088 shows that the dialogue agent understood the intent of the user’s request and is prompting for more information. The prompt for more information such as “when was it released?” denotes that the dialogue agent effectively understood the intent of retrieving a movie and the slot being a movie. Furthermore, p. 0107 does teach that the outputs of the belief trackers and the soft-KB lookup can be viewed as the current dialogue state internal to the dialogue agent. The current dialogue state is the current state of the dialogue with the user. Furthermore, p. 0116 clarifies that “During the course of the dialogue, the improved dialogue agent described herein can sample its actions 516 from the policy .pi.. If this action is inform( ), the improved dialogue agent described herein can, in some examples . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(s) 1-2, 4, 6-9, 11, 13-16, 18 and 20-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li (US PG Pub 20180060301).
As per claims 1, 8 and 15, Li discloses a method, device and computer readable storage medium on which a computer program is stored, comprising: 	one or more processors (Li; Fig. 2, item 202; p. 0071); 	a memory for storing one or more programs (Li; Fig. 2, item 214; p. 0078), 	the one or more programs, when executed by said one or more processors, enable said one or more processors to implement a conversation processing method based on artificial intelligence (Li; Fig. 2; p. 0080), wherein the method comprises: 	during real-time conversation between a user and the conversation understanding system (Li; Fig. 3; p. 0088 – real-time dialogue example between user and improved dialogue agent):	obtaining, by the basic conversation understanding system, a training request from the user (Li; p. 0148 – processor 202 can execute operation engine 218 to semantically parse input received from one or more user interface(s), e.g., user interface 130/148, including input devices such as a physical keyboard, a soft keyboard, a touch screen, a touch pad, microphone(s); see also Fig. 3 and p. 0088; see also p. 0100);	outputting to the user, by the basic conversation understanding system, a conversation response for the training request indicating the semantic understanding of the training request including an intent and a slot recognized from the training request by the basic conversation understanding system (Li; Fig. 3; p. 0088 - The example improved dialogue agent accesses a KB with head entities of movies and responds with a prompt for specific additional information in from the KB to the user);	obtaining, from the user, training feedback information for the conversation response, the training feedback information including feedback for the intent, the slot or an execution result based on the intent and the slot (Li; p. 0148 - a system as described herein can calculate a modified version of an episodic algorithm to update rules for training an end-to-end differentiable model based on user feedback; p. 0138-0139 - processor 202 can execute operation engine 218 to apply end-to-end dialogue agent model 220 to a sequence of turns of input in order to determine an intent, e.g., for contextual information, and to fill slots for the turn of input and in some examples to fill slots for the output of the turn of input);	according to the training feedback information, performing adjustment processing for a service state of the basic conversation understanding system by adjusting correspondingly, by the adjustment system, the intent, the slot or the execution result by the basic conversation understanding system, to obtain an adjustment state of the basic conversation understanding system corresponding to the adjusted understanding of the training request (Li; p. 0148 – update rules for training an end-to-end differentiable model based on user feedback; p. 0138-0139 - processor 202 can execute operation engine 218 to apply end-to-end dialogue agent 
As per claims 6, 13 and 20, Li discloses the method, device, computer readable storage medium according to claims 1, 8 and 15, wherein after performing data merging processing according to the training feedback information and the adjustment state of the basic conversation understanding system, to obtain model training data for building a model conversation understanding system, the method further comprises: obtaining user feedback information provided by conversation service conducted by the user and the basic conversation understanding system; according to the user feedback information, performing adjustment processing for a service state of the model conversation understanding system, to obtain an adjustment state of the model conversation understanding system; and using the model conversation understanding system to execute the conversation service based on the adjustment state of the model conversation understanding system (Li; p. 0148 - a system as described herein can calculate a modified version of an episodic algorithm to update rules for training an end-to-end differentiable model based on user feedback).
.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 10, 12, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Dong (US PG Pub 20050159949).
As per claims 3, 10 and 17, Li discloses the method, device, computer readable storage medium according to claims 1, 8 and 15, upon which claims 3, 10 and 17.
Li, however, fails to disclose wherein the user feedback information comprises active feedback information and passive feedback information. Although Li does teach the use of feedback information (Li; p. 0148), Li fails to explicitly make a distinction between active and passive feedback information.

Therefore, it would have been obvious to one of ordinary skill in the art to modify the method, device, computer readable storage medium of Dong to include wherein the user feedback information comprises active feedback information and passive feedback information, as taught by Dong, in order to provide a system that can easily learn new words and pronunciations thereof from users without requiring significant user intervention. Achieving this object would allow enhanced automatic speech recognition system learning without diminishing the user experience by requiring undue training effort (Dong; p. 0015).
As per claims 5, 12 and 19, Li discloses the method, device, computer readable storage medium according to claims 1, 8 and 15, upon which claims 5, 12 and 19 depend.

Dong does teach obtaining evaluation data of the basic conversation understanding system according to the training feedback information (Dong; p. 0040 - Additional confidence scores or metrics can be used to improve the inference between corrections vs. editing as desired. If the result is that the system determines that the user is simply changing his or her mind, control returns to block 300 via line 303); obtaining a satisfaction degree index of the basic conversation understanding system according to the evaluation data (Dong; p. 0040 - Additional confidence scores or metrics can be used to improve the inference between corrections vs. editing as desired. If the result is that the system determines that the user is simply changing his or her mind, control returns to block 300 via line 303).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the method, device, computer readable storage medium of Dong to include obtaining evaluation data of the basic conversation understanding system according to the training feedback information; obtaining a satisfaction degree index of the basic conversation understanding system according to the evaluation data, as taught by Dong, in order to provide a system that can easily learn new words and pronunciations thereof from users without requiring significant user intervention. Achieving this object would allow enhanced automatic speech recognition system learning without diminishing the user experience by requiring undue training effort (Dong; p. 0015).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.  	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodrigo A Chavez whose telephone number is (571)270-0139.  The examiner can normally be reached on Monday - Friday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODRIGO A CHAVEZ/Examiner, Art Unit 2658

/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        

01/02/2022